EXHIBIT 32 CERTIFICATE OF TEDOM CAPITAL, INC. CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO SECTION 1350 OF CHAPTER 63 OF TITLE 18 OF THE UNITED STATES CODE We, Eric Grunfeld, the Chief Executive Officer, and Jason Weilert, the Chief Financial Officer, of Tedom Capital, Inc. (the "Company"), do hereby certify, pursuant to 18 U.S.C. 1350 that, to our knowledge: (1)the Quarterly Report on Form 10-Q of the Company for the quarter ended September 30, 2009, as filed with the Securities and Exchange Commission (the "Report"), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:November 5, 2009 By: /s/ERIC GRUNFELD Eric Grunfeld, Chief Executive Officer Dated:November 5, 2009 By: /s/JASON WEILERT Jason Weilert, Chief Financial Officer
